Citation Nr: 0946076	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO. 07-09 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for restless leg 
syndrome.

2. Entitlement to a total disability rating based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from September 1973 through 
September 1977, and from January 1986 through September 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.


FINDINGS OF FACT

1. Competent medical evidence and credible lay evidence 
provided by the Veteran establish continuity of symptoms of 
restless leg syndrome beginning in service.

2. The Veteran has two disabilities ratable at 40 percent or 
more (obstructive sleep apnea and panic disorder with 
agoraphobia), and had, at the time of his March 2006 TDIU 
claim, a combined rating of 90 percent, which is less than 
total. 

3.  The Veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  


CONCLUSIONS OF LAW

1. The criteria for service connection for restless leg 
syndrome are met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b) 
(2009).

2. The criteria for TDIU are met from the date of the claim. 
38 C.F.R. §§ 3.340, 3.341(a), 4.15, 4.16(a), 4.19 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a restless leg 
syndrome. For service connection to be established, the 
claims folder must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in- service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a). Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease, such as arthritis, manifests itself and is 
identified as such in service (or within the presumption 
period under 
38 C.F.R. § 3.307), and the Veteran presently has the same 
condition. Service connection may also be granted when a 
disease manifests itself during service (or during the 
presumptive period), albeit not in a chronic state, yet there 
is a showing of continuity of symptomatology after discharge 
with medical evidence relating the symptomatology to the 
Veteran's present condition. 38 C.F.R. § 3.303(b); 
see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The existence of a current restless leg syndrome disability 
has been confirmed with the Board's review of the claims 
folder, which includes treatment records within one year of 
the Veteran's discharge from service showing restless leg 
syndrome ("periodic limb movements") and, more recently, 
March 2007 and March 2009 VA examination reports in which the 
examiner confirmed the diagnosis. The Board does not doubt 
that the Veteran has a current disability. The question is 
whether there is sufficient evidence in the record to relate 
his disability to his active service.

In July 2005, less than one year after his discharge from 
service, the Veteran underwent an overnight sleep study at 
the Arkansas Center for Sleep Medicine. The report shows that 
in addition to obstructive sleep apnea, he has "periodic 
limb movements which interfere with his sleep continuity." 
During an August 2005 visit to the emergency room at Baptist 
Memorial Hospital for an unrelated malady, the Veteran 
reported restless legs in his medical history. Restless leg 
syndrome was also reported as a problem in a September 2005 
outpatient treatment record from the 314th Medical Group's 
family practice clinic.

In January 2006, the Veteran was afforded a VA respiratory 
disorders examination. The Veteran's wife accompanied him to 
the examination and reported the Veteran's restless leg 
movements during his sleep. The examiner reviewed the 
Veteran's history and diagnosed restless leg syndrome, which 
was treated and controlled with Sinemet, with good results.

In a September 2006 statement, the Veteran reported symptoms 
of restless leg syndrome dating back to 1998, which is during 
his period of service. While there are no treatment records 
in service, the Veteran is competent to report symptoms such 
as a restless leg, as well as report the time frame during 
which those symptoms began. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

In March 2007, the Veteran was afforded another VA 
examination. The Veteran reported that when he lies down at 
night to go to sleep, he gets a funny sensation in his legs 
and must move. The examiner diagnosed "restless leg syndrome 
as well as periodic limb movements of sleep," which he 
identified as separate entities, both of which are distinct 
from obstructive sleep apnea.

The Veteran again reported that he had experienced restless 
leg syndrome since 1998 at his January 2008 Board hearing. 
See hearing transcript at page 14. He indicated that in 
service, he complained of fatigue, rather than restless legs 
in particular, but that he did experience the symptoms in 
service. Id. at page 16. Again, the Veteran is perfectly 
competent to report symptoms observable to a lay person. See 
Espiritu.

In March 2009, the Board remanded this matter to obtain an 
addendum to the March 2007 VA examination report, to include 
an opinion as to etiology. In May 2009, the same VA examiner 
again reviewed the claims folder and confirmed the diagnosis 
of restless leg syndrome and periodic limb movements. While 
the examiner opined that the restless leg syndrome was not 
causally connected to the Veteran's service-connected 
obstructive sleep apnea, he did note the closeness in time 
between the Veteran's diagnosis of restless leg 
syndrome/periodic limb movements and his September 2004 
discharge from service, and then render an opinion that "he 
had these symptoms while he still was on active duty."

While there is no evidence in this Veteran's claims folder to 
establish the he was diagnosed with restless leg syndrome 
during his active duty, a review of the record clearly shows 
that the diagnosis came shortly following his discharge, and 
that a medical doctor found that the symptoms likely 
manifested during active duty. And, the medical records show 
that he has had the symptoms ever since. The evidence+ 
essentially supports the notion that the Veteran had symptoms 
in service, which did not become chronic in service, but did 
shortly thereafter, and he has treated continuously for this 
restless leg disability ever since, with symptoms existing 
today.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." However, when the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2009). The Board finds the Veteran provided 
sufficient lay evidence and competent medical evidence of 
continuous symptoms of restless leg syndrome since service. 
The Board notes that the Veteran is competent to report his 
own symptoms. See Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007). The Board finds this evidence 
sufficient to grant service connection for restless leg 
syndrome under 38 C.F.R. § 3.303(b).



TDIU

The Veteran is seeking to establish a total disability rating 
based upon individual unemployability (TDIU). The Board notes 
that he filed this claim in March 2006. Although his current 
combined schedular rating his 100%, that rating is in effect 
from August 28, 2007, more than a year following the 
Veteran's claim for a total rating.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total and when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service- connected disabilities. 38 C.F.R. §§ 
3.340, 4.16(a). If there is only one such disability, it 
shall be ratable at 60 percent or more, and, if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a). Neither the Veteran's non-service-connected 
disabilities, nor his advancing age may be used as a 
determining factor in the rating agency's judgment. 38 C.F.R. 
§§ 3.341(a), 4.16(a), 4.19.

In this case, the Veteran meets the schedular requirement or 
consideration of TDIU. He has two disabilities ratable at 40 
percent or more (obstructive sleep apnea and panic disorder 
with agoraphobia), and had, at the time of his March 2006 
claim, a combined rating of 90 percent, which is less than 
total. Again, his total combined rating reached 100 percent 
on August 28, 2007, after his TDIU claim.

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. See 38 C.F.R. § 4.16 (2009). A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the Veteran resides." 
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal 
employment shall not be considered substantially gainful 
employment." See 38 C.F.R. § 4.16(a) (2008).

The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before  the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

A claim for a TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider." See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

In terms of employment history, the Veteran has not worked 
since his discharge from service. See March 2006 claim. In 
August 2006, the Veteran was afforded a VA mental disorders 
examination. The Veteran reported that he has not worked 
since his discharge and that he is not working because he has 
"a lot of fears about getting out there and staying in one 
spot." He did report that he works around the house, on his 
tractor, and he gardens and fishes.

In September 2007, the Veteran's primary care doctor 
submitted a statement. The physician, Dr. P., reported that 
he had treated the Veteran for the prior four years, and that 
he has "multiple medical problems currently which 
unfortunately affect his ability to be employed." The 
conditions affecting his ability to work included right 
shoulder pain, hip pain, sleep apnea and anxiety. The Board 
notes that these are service-connected disabilities. However, 
because all disabilities affect one's capability to work in 
some fashion, the Board remanded this issue for an opinion as 
to whether the Veteran is unemployable due to his service 
connected disabilities.

In May 2009, the Veteran's claims folder was provided to a VA 
physician for an opinion. The physician examined the claims 
folder and notes the Veteran's extensive disabilities. The 
opinion was as follows: "On the basis of his joint findings 
and symptoms described in the previous examinations, it is 
likely that he would not be able to secure or sustain 
employment requiring significant physical work such as 
walking, standing, lifting, bending, or squatting. On the 
other hand, neither his age, panic disorder, or obstructive 
sleep apnea syndrome should preclude sedentary employment for 
which he is otherwise qualified from the standpoint of 
education and work experience. Occasional daytime somnolence 
due to the obstructive sleep apnea could disqualify him from 
some sedentary activities requiring extraordinary alertness 
such as using hazardous machinery or monitoring a critical 
industrial process which requires constant attention and 
alertness."

Following this opinion, the Appeals Management Center (AMC) 
continued its denial of a total disability rating for the 
Veteran because of the absence of evidence showing his 
service-connected disabilities preclude him from "all forms 
of employment." See August 2009 SSOC. The Board reminds the 
AMC that TDIU is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15 
(2008). The regulation does not require that the evidence 
show that it is impossible for the Veteran to obtain "all 
forms of employment" as the SSOC suggests. The May 2009 
opinion establishes that the Veteran's service-connected 
disabilities do preclude him from employment involving 
physical work, as well as sedentary employment requiring 
alertness and concentration. The Board finds that, based upon 
this assessment, the Veteran is unemployable in that his 
service-connected disabilities do preclude his ability to 
seek, find, and keep a substantially gainful occupation. TDIU 
is warranted in this case.

A discussion addressing whether VA's duties to notify and 
assist the Veteran have been complied with in this case is 
not warranted. To the extent necessary, VA has fulfilled its 
duties to notify and to assist the Veteran in the development 
of this claim. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002). In light of the determinations 
reached in this claim, no prejudice will result to the 
Veteran by the Board's consideration of this appeal at this 
time. Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for restless leg syndrome 
is granted.

Entitlement to TDIU is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


